DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-12 and 15-19 have been amended.
Claims 3-5 and 20 have been cancelled.
Claims 1-2 and 6-19 as presented December 1, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0111387 A1) in further view of Baker (US 2018/0144828 A1) and Lee (US 2019/0279416 A1).  
Regarding claim 1, Li, Baker and Lee teach : A method of providing a patient-disease-state-display screen, comprising:
identifying, by a processing device, information of a […] disease occurring in a patient according to time from a medical record of the patient; (retrieving disease information with a date of each examined region from electronic chart information [0086], [0071]; display a disease based on electronic medical record information [0033]; the medical information display apparatus is a computer with known hardware elements such as a CPU [0053])
processing electric signals, by a processor, to display on the patient-disease-state-display screen a body image and a disease image representing the disease, wherein the disease image is displayed at a position corresponding to a disease occurrence location in the body image  (displaying the examined regions as icons of organs with the disease name on a human body image on a timeline, where the examined regions are associated with a date of examination by a doctor within the timeline [0070]-[0074], Fig. 5; displaying for the selected examined region and corresponding disease, diagnosis information and the date of surgery, treatment information or drug administration [0078], Fig. 5 – item L)
changing, by the processor, the time […] based on an operation of a first graphical user interface (GUI) controller; and (the user can set mark S on the GUI to indicate a start time on the timeline, [0070], [0053], Fig.5 – item S)
wherein the disease includes a first disease and a second disease 
wherein the processing of the electric signals comprise: displaying a first disease image associated with the first disease in a color different from a color different from a color for a second disease image associated with the second disease; and (the marks of organs representing examined regions and corresponding diseases may be displayed in different colors [0073])
displaying an overlapping region between the first disease image and the second disease image using a hatched line or a pattern, or changing at least one of a color, a level of brightness, or a level of transparency of the overlapping region. (the marks of organs representing examined regions and corresponding diseases are superimposed on the human figure [0073])
Li does not teach:
a state of disease
of the state of disease
[…] based on the state of the disease according to the time, wherein the state includes a treatment progress of the disease and a level of severity of the disease,
However, Baker in the analogous art teaches:
a state of disease (identifying a stage of cancer [0053])
of the state of disease (identifying a stage of cancer [0053])
[…] based on the state of the disease according to the time, wherein the state includes a treatment progress of the disease and a level of severity of the disease, (tracking prostate cancer progression and treatment efficacy over time and identifying a particular stage of cancer for each image [0053]; each image has a date, Fig. 4)

Li and Baker do not teach:
changing, by the processor, a level of transparency of the disease image
However, Lee in the analogous art teaches:
changing, by the processor, a level of transparency of the disease image (changing the transparency of a specific organ with a lesion [0111])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li and Baker to include changing a level of transparency of the disease image as taught by Lee. This provides doctors with a better visualization of a patient’s lesion (Lee [0007], [0111]). 
Regarding claim 10, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li further teaches:
providing the patient-disease-state-display screen by displaying a speech bubble in association with a region in which the GUI event occurs, and by displaying, in a text form, information associated with at least one of a name of a disease occurring in the region, an occurrence time of the disease, a level of severity of the disease, or a current state of the disease (the user can click on any of the marks associated with the any of the examined regions to display list L which contains the disease name with the date [0077]-[0078], Fig. 5) 
Regarding claim 11, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li further teaches:
changing at least one of a color, a level of brightness, or a level of transparency of the disease image to be displayed in the body image, based on a function having, as a factor, at least one of a frequency of visits of the patient to a hospital or a blood test result of the patient (the intensity or color of the mark representing an examined region and corresponding disease changes with the degree of importance [0073]; the degree of importance of the disease is higher when the number of times of surgery is larger and the frequency of examination by a doctor is higher (interpreted as frequency of visits to a hospital, i.e., where surgery occurs) [0074])
Regarding claim 16, Li, Baker and Lee teach the method of claim 1 as described above. 
Li further teaches:
identifying the disease by selecting, from the medical record of the patient, at least one of a specific disease, diseases associated with each other, a disease occurring in the ROI, or a disease occurring at a specific time (retrieving disease information of each examined region from electronic chart information [0086]; display a disease based on electronic medical record information [0033]; patient with high cholesterol and at risk for cerebral infarction [0099]; displaying the examined regions as icons of organs with the disease name on a human body image on a timeline, where the examined regions are associated with a date of examination by a doctor within the timeline [0070]-[0074], Fig. 5)
Claim 18 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker and Lee in further view of Hawkins (US 2009/0192823 A1).  
Regarding claim 2, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li does not teach:
changing a size or a direction of the body image to be displayed on the patient-disease-state-display screen based on an operation of a second GUI controller different from the first GUI controller
However, Hawkins in the analogous art teaches:
changing a size or a direction of the body image to be displayed on the patient-disease-state-display screen based on an operation of a second GUI controller different from the first GUI controller (an orientation/viewing tool for altering the orientation of the human figure on a graphical patient interface [0071], [0070], Fig. 5: 550 – orientation/viewing tool)

Claim 19 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker, Lee and Hawkins in further view of Green (US 2009/0037223 A1).  
Regarding claim 6, Li, Baker, Lee and Hawkins teach the method of claim 2 as described above. 
Li, Baker, Lee and Hawkins do not teach:
when the first GUI controller passes through a point corresponding to a full recovery time of the disease to be identified from the medical record of the patient, further comprising: removing the disease image displayed in the body image from the patient-disease-state-display screen
However, Green in the analogous art teaches:
when the first GUI controller passes through a point corresponding to a full recovery time of the disease to be identified from the medical record of the patient, further comprising: removing the disease image displayed in the body image from the patient-disease-state-display screen (multiple instances of GUI of a human body over a four month time show the patient with fewer medical conditions as indicated on the body of the GUI for the last month [0127], [0120], Fig. 17)
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker and Lee in further view of Green and Vairavan (US 2016/0147958 A1).  
Regarding claim 7, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li, Baker and Lee do not teach:
wherein, when a full recovery time of the disease is not identified from the medical record of the patient, the processing of the patient-disease-state-display screen comprises: displaying, in the body image, […]
However, Green in the analogous art teaches:
wherein, when a full recovery time of the disease is not identified from the medical record of the patient, the providing of the patient-disease-state-display screen comprises: displaying, in the body image, […] (multiple instances of GUI of a human body over a four month time show the patient’s medical conditions as indicated on the body of the GUI for the last month which have not been cured, such as the medical condition in the chest area [0127], [0120], Fig. 17)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li, Baker and Lee to include visualizing the disease in the body image when not fully recovered as taught by Green. This representation of the patient’s health allows for the monitoring of the patient’s medical condition and corresponding treatment over time (Green [0127], [0082]).
Li, Baker, Lee and Green do not teach:
the disease image blinking
However, Vairavan in the analogous art teaches:
the disease image blinking (a patient who has Acute Kidney Injury Stage 3 is represented by a kidney icon red and flashing [0033], Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li, Baker, Lee and Green to include the disease image blinking as taught by Vairavan. This provides visual indicia of the graphical representation of the patient’s kidney to assist nursing staff in recognizing a life-threatening disease state (Vairavan [0038], [0012]). 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker and Lee in further view of Choi (US 2018/0024995 A1).    
Regarding claim 8, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li further teaches:
wherein, when a region of interest (ROI) is set in the body image on the patient-disease-state-display screen, […] further comprising: (the user can get more information on a region of interest among the examined regions by clicking on the associated mark on the image of the GUI [0076]-[0077])
displaying […] the disease by changing a level of brightness […] (gray level of the mark representing an examined region and corresponding disease with high importance has a higher gradation level or intensity [0030], [0074], Fig. 5)
Li does not teach:
a disease is identified from a body tissue included in the ROI
displaying progression of the disease by changing a size of a disease image to be visualized in the body image according to an operation of a first GUI controller based on medical treatment information associated with the disease
However, Choi in the analogous art teaches:
a disease is identified from a body tissue included in the ROI (extracting a lesion image of a specific tissue of an area affected by disease [0042], [0049]; the lesion image may be extracted from the ROI area set by the user [0143])
displaying progression of the disease by changing a size of a disease image to be visualized in the body image according to an operation of a first GUI controller based on medical treatment information associated with the disease (the body map of an image on an anatomical area of a human body which expresses a lesion image of an area affected by disease may include medicine or treatment method in the area [0049]-[0050]; the reduction in size of the lesion image after radiation treatment may be extracted [0137]; the lesion image may be registered on a body map for treatment purposes [0126])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li, Baker and Lee to include a disease identified from a body tissue and in the ROI and displaying progression of the disease by changing a size of a disease image based on medical treatment information according to the first GUI controller as taught by Choi. Identifying disease from the body tissue and in the ROI allows for a more precise representation of the patient’s disease on a body map and accounts for the user preference in the area for extraction (Choi [0049], [0143]). 
Regarding claim 12, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li further teaches:
[…] disease from the medical record of the patient […] (checking electronic chart information for diseases of a patient [0070])
Li does not teach:
when a region in the body image is dragged or clicked, selecting the region as an ROI and searching for a disease occurring in a body tissue located in the ROI from the medical record of the patient; or when at least one of a disease name, a disease occurrence location, or a disease occurrence time is input as a text to a search box on the patient-disease-state-display screen, searching a disease associated with the input text from the medical record of the patient; and
displaying, in the body image, a disease image representing the disease retrieved by the searching
However, Choi in the analogous art teaches:
when a region in the body image is dragged or clicked, selecting the region as an ROI and searching for a disease occurring in a body tissue located in the ROI […] of the patient; or when at least one of a disease name, a disease occurrence location, or a disease occurrence time is input as a text to a search box on the patient-disease-state-display screen, searching a disease associated with the input text from the medical record of the patient; and (the user sets a ROI on an interface on the image and a lesion image is extracted only from the area that is set [0143], Fig. 19 – 1921; the extracted lesion image from a specific tissue of an area affected by disease [0042], [0049]; searching to obtain a diagnosis and diagnosis code of the lesion image [0176], [0007])
displaying, in the body image, a disease image representing the disease retrieved by the searching (Fig. 3; displaying medical information including a diagnosis code on a lesion image registered to a body map [0177]-[0178])
.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker and Lee in further view of Ramamurthy (US 2006/0030768 A1).  
Regarding claim 9, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li further teaches:
storing, in a database (DB), a portion or an entirety of the body image including the disease image as one or more still images, or moving images or a movie based on the disease occurrence time; and (the medical information data is stored in the databases of each system, such as electronic chart, pathology, and image diagnosis systems [0095]-[0096]; the image diagnosis system includes an image database which stores image data including after processing and analysis, both static and video with motion images, and a patient’s information about a modality to obtain the image and information about the region of the person to be examined based on an examination order such that they are correlated with the image [0060]; the examination order includes dates of examination [0058])
Li, Baker and Lee do not teach:
sequentially displaying the one or more still images, or moving images or movie on the patient-disease-state-display screen when a play button is selected

sequentially displaying the one or more still images, or moving images or movie on the patient-disease-state-display screen when a play button is selected (clicking a play button to display on the user interface rotating maximum intensity projections of a PET image dataset [0081], [0021], Fig. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li, Baker and Lee to include sequentially displaying the one or more images or movie when a play button is selected as taught by Ramamurthy. This view of the image in a constantly rotating motion, along with the reference line, assists the medical practitioner in locating a lesion (Ramamurthy [0081]-[0082]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker, Lee and Choi in further view of Green and Cheng (US 2021/0125720 A1).  
Regarding claim 13, Li, Baker, Lee and Choi teach the method of claim 12 as described above. 
Li, Baker, Lee and Choi do not teach:
[…] the ROI […] and searching for a disease satisfying a result […] from the medical record of the patient
However, Green in the analogous art teaches:
[…] the ROI […] and searching for a disease satisfying a result […] from the medical record of the patient (the user can select body area portions of the human body to filter patient information including medical conditions for that area [0142], Fig. 21A - 2120)

Li, Baker, Lee, Choi and Green do not teach:
combining the region and text input to the search box, and a disease satisfying the combining above conditions 
However, Cheng in the analogous art teaches
combining the text input to the search box for a disease and a results satisfying the combining above conditions (GUI with a search field for medical conditions and patient information for providing a notification for hierarchical condition category codes [0131])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li, Baker, Lee, Choi and Green to include combining the text input to the search box for a disease and results satisfying the combination as taught by Cheng. By evaluating a patient’s health information and medical conditions, errors in diagnosis codes can be detected and inaccurate reimbursement payments can be prevented (Chen [0015], [0003]). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker and Lee in further view of Green.  
Regarding claim 14, Li, Baker and Lee teach  the method of claim 1 as described above. 
Li further teaches:
displaying a context menu including at least one of items associated with the disease including a detailed information display item, a prescription item, a progression search item, and a progression note item; and (the user may select an item on list L to view electronic chart information related to the patient’s disease, which displays diagnosis information such as a chief complaint, treatment information and content, drug administration and the like [0089], [0078], Fig. 5)
Li, Baker and Lee do not teach:
changing a medical treatment display operating in a terminal of a doctor based on an item selected from the displayed context menu
However, Green in the analogous art teaches:
changing a medical treatment display operating in a terminal of a doctor based on an item selected from the displayed context menu (the user such as a provider can use the episode of care module to track treatment of a patient for a medical condition and create new episodes of care [0082]-[0083], [0086], Figs. 12A-12B; physician can use GUI to isolate diagnoses of the patient by comparing historical and current data [0122]; the user such as a physician can filter the patient’s information by diagnoses codes to display medical records, claims, etc. pertaining to the medical condition [0143], [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li, Baker and Lee to include changing a medical treatment display in a terminal of a doctor based on a selected item from the displayed context menu as taught by Green. The interfaces with graphical content allow the provider to understand the patient’s history at a glance and make selections to filter content for viewing (Green [0110]). 
Regarding claim 15, Li, Baker, Lee and Green teach the method of claim 14 as described above. 
Li does not teach:
[…] of the state of disease […]
However, Baker in the analogous art teaches:
[…] of the state of disease […] (identifying a stage of cancer [0053])
Li, Baker and Lee do not teach:
changing the medical treatment display based on the time […] to be displayed on the patient-disease-state-display screen
However, Green in the analogous art teaches:
changing the medical treatment display based on the time […] to be displayed on the patient-disease-state-display screen (the user such as a provider can use the episode of care module to track treatment of a patient for a medical condition over time and create new episodes of care [0082]-[0083], [0086], Figs. 12A-12B; the user such as a physician can filter the patient’s information by diagnoses codes to display medical records, claims, etc. pertaining to the medical condition and by appointment date with the provider [0143], [0144], [0049])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Baker and Lee in further view of Ramamurthy, Oran (US 2013/0191160 A1) and Green.  
Regarding claim 17, Li teaches the method of claim 1 as described above. 
Li further teaches:
[…] displaying, in the body image, a plurality of disease images associated with diseases occurring as a time selected by an operation of the first GUI controller moves or changes rightwards from a reference point; and (displaying the examined regions as icons of organs with the disease name on a human body image on a timeline based on the time period set by the user on the GUI, where the user can use a mouse or provide an input on the GUI using a touch panel to set the time period (user can move controller rightwards) [0070]-[0074], [0053], Fig. 5 – items S and E)

sequentially displaying images by an operation of the GUI controller moves or changes rightwards from a reference point
However, Ramamurthy in the analogous art teaches:
sequentially displaying images by an operation of the GUI controller moves or changes rightwards from a reference point (clicking a play button to display rotating maximum intensity projections of a PET image dataset [0081], Fig. 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Li, Baker and Lee to include sequentially visualizing images by operation of a GUI controller as it moves rightwards from a reference point as taught by Ramamurthy. This view of the image in a constantly rotating motion, along with the reference line, assists the medical practitioner in locating a lesion (Ramamurthy [0081]-[0082]). 
Li, Baker, Lee and Ramamurthy do not teach:
during the displaying, removing a notification […] after displaying the notification, and transparently displaying a notification
However, Oran in the analogous art teaches:
during the displaying, removing a notification […] after displaying the notification, and transparently displaying a notification (a visual depiction on the GUI alerts a user of laboratory test information out of range by fading it in and out, followed by the display of additional test results [0051], [0049]; visual depictions of test results may involve highlighting the corresponding organ system [0061])

Li, Baker, Lee, Ramamurthy and Oran do not teach:
[…] display of "completely cured" in association with a first disease image of a first disease that is completely cured among the disease images, and […] display of "under treatment" in association with a second disease image of a second disease that is not completely cured yet among the disease images
However, Green in the analogous art teaches:
[…] display of "completely cured" in association with a first disease image of a first disease that is completely cured among the disease images, and […] display of "under treatment" in association with a second disease image of a second disease that is not completely cured yet among the disease images (multiple instances of a GUI of a human body over a four month time show the patient with fewer medical conditions as indicated on the body of the GUI for the last month, particularly the areas of the arms and pelvis no longer contain a medical condition (they are cured); the area of the chest still contains a medical condition [0127], [0119], [0120], Fig. 17; the user such as a provider can use the episode of care module to track treatment of a patient for a medical condition and create new episodes of care [0082]-[0083], [0086], Figs. 12A-12B)
. 

Response to Arguments
Regarding the rejection under 35 U.S.C. § 112(f) of Claim 18, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the rejection under 35 U.S.C. § 112(b) of Claims 18-20, the Applicant has amended the claims to overcome the bases of rejection
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-2 and 6-19, the Examiner has reconsidered the rejection in light of the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 and withdraws the rejection. The claimed invention is subject matter eligible because the claims no longer recite an abstract idea that could be performed by methods of organizing human activity as they do not encompass fundamental economic principles or practices, commercial or legal interactions or managing personal behavior or relationships or interactions between people. Rather, the present invention is directed towards specific functionalities enabled by a GUI. 
Regarding the rejection under 35 U.S.C. § 103 of Claim 1-2, 6-16 and 18-19, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.
Regarding the rejection under 35 U.S.C. § 103 of Claim 17,
Furthermore, it is respectfully submitted that paras [0051] and [0049] of Oran merely discloses that a visual depiction on the GUI alerts a user of laboratory test information out of range by fading it in and out, followed by the display of additional test results, and Oran is silent on "in response to an operation of the first GUI controller increasing the time, displaying a notification of "completely cured" in association with the first disease image when the first disease is completely cured, then removing the notification, and transparently displaying a notification of "under treatment" in association with the second disease image when the second disease is not completely cured yet" recited in claim 1.
Regarding (a), the Examiner respectfully disagrees. The combination of Li, Baker, Lee, Ramamurthy, Oran and Green teach "in response to an operation of the first GUI controller increasing the time, displaying a notification of "completely cured" in association with the first disease image when the first disease is completely cured, then removing the notification, and transparently displaying a notification of "under treatment" in association with the second disease image when the second disease is not completely cured yet”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

	/Victoria P Augustine/                                                                  Supervisory Patent Examiner, Art Unit 3686